150 N.J. Super. 47 (1977)
374 A.2d 1222
68TH STREET APTS., INC., A NEW JERSEY CORPORATION, ET AL., PLAINTIFF-RESPONDENT,
v.
CASIMIRO LAURICELLA, D/B/A CASS ELECTRIC CO., DEFENDANT-APPELLANT. CASIMIRO LAURICELLA, D/B/A CASS ELECTRIC CO., PLAINTIFF-APPELLANT,
v.
INTROCASO CONSTRUCTION CO., INC. AND RALPH L. INTROCASO, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued April 26, 1977.
Decided May 13, 1977.
Before Judges LYNCH, MILMED and ANTELL.
Mr. Antranig Aslanian, Jr. argued the cause for appellant (Messrs. Gigante & Aslanian, attorneys).
Mr. Howard M. Nashel argued the cause for respondents (Messrs. Platoff, Heftler, Harker & Nashel, attorneys).
*48 PER CURIAM.
The portions of the order for judgment under review are affirmed substantially for the reasons expressed by Judge Gaulkin in his opinion reported at 142 N.J. Super. 546 (Law Div. 1976).